IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10547
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RODRIGO FLORES-SOSA,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:94-CR-17-A
                        - - - - - - - - - -
                           April 16, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodrigo Flores-Sosa argues for the first time on appeal that

the district court did not have jurisdiction to order him

deported upon the completion of his term of imprisonment as a

condition of his supervised release.

     Title 18 U.S.C. § 3583(d) provides in part that "[i]f an

alien defendant is subject to deportation, the court may provide,

as a condition of supervised release, that he be deported and

remain outside the United States, and may order that he be

delivered to a duly authorized immigration official for such

deportation."



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 95-10547
                                 -2-


     It was decided after sentence was imposed that this

provision does not authorize a district court to order a

defendant's deportation, but merely permits the sentencing court

to order that an alien subject to deportation be surrendered to

immigration officials.    United States v. Quaye, 57 F.3d 447, 450-

51 (5th Cir. 1995).    Neither did the United States invoke

8 U.S.C. § 1252a(d).    Thus, the district court exceeded its

authority in ordering Flores-Sosa deported immediately upon the

completion of his term of imprisonment.

     Accordingly, we MODIFY the judgment as follows and AFFIRM as

modified:

            As a condition of supervised release, upon
            completion of his term of imprisonment, the
            defendant is to be surrendered to a duly-
            authorized immigration official for
            deportation in accordance with the
            established procedures provided by the
            Immigration and Naturalization Act, 8 U.S.C.
            §§ 1101 et seq. As a further condition of
            supervised release, if ordered deported,
            defendant shall remain outside of the United
            States.

     MODIFIED AND AFFIRMED.